On September 28, 1964 argument was had on defendant’s appeal from a judgment of the County Court, Orange County, rendered March 20, 1964 after a jury trial, convicting him of grand larceny in the first degree and assault in the second degree, and imposing sentence. Defendant’s conviction was based, in part, upon his alleged confessions. On the trial defendant contended that his confessions had been coerced by the police and that they were involuntary. The issue as to whether the confessions were voluntary or involuntary was submitted to the jury. In the light of the recent decision of the Supreme Court of the United States (Jackson v. Denno, 378 U. S. 368), on this court’s own motion this action is remitted to the trial court for further proceedings upon the issue of voluntariness, in accordance with the procedure prescribed by this court in its decisions of December 21, 1964 (see, e.g., People v. Davis, 22 A D 2d 921), as modified by the Court of Appeals in its subsequent *505decision of January 7,1965 (People v. Huntley, 15 N Y 2d 72). In the interim, the pending appeal in this action will be held in abeyance. Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.